Exhibit 10.1

 

Execution

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is entered
into as of June 13, 2016 and made by and among SONUS NETWORKS, INC., (the
“Borrower”) and BANK OF AMERICA N.A., as Administrative Agent (the “Agent”),
Swing Line Lender, L/C Issuer and Lender.

 

Background

 

The Borrower, Lender and the Agent entered into a Credit Agreement dated as of
June 27, 2014 which was amended by that certain First Amendment to Credit
Agreement dated as of June 26, 2015 (collectively, the “Original Credit
Agreement”).  Capitalized terms used herein but not defined herein will have the
meaning given such term in the Original Credit Agreement.  The Borrower has
requested that the Agent and the Lender extend the stated maturity date and
amend certain covenants.  The Original Credit Agreement, as amended by this
Second Amendment, as further amended, modified or supplemented from time to
time, the “Credit Agreement”.

 

The Lender constitutes the “Required Lenders” under the terms of the Original
Credit Agreement and agrees, on the terms and subject to the conditions set
forth herein, to (a) increase the aggregate Commitments to $20,000,000,
(b) extend the maturity date of the Loans under the Original Credit Agreement to
June 30, 2017, (c) amend the liquidity covenant in the Original Credit Agreement
and (d) eliminate the monthly reporting requirement for the liquidity covenant.

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Agent and the Lender hereby
agree as follows:

 

1.                                      Amendment.  Subject to the terms and
conditions herein contained and in reliance on the representations and
warranties of the Borrower herein contained, effective upon satisfaction of the
conditions precedent contained in section 3 below, the following amendments
shall be incorporated into the Original Credit Agreement:

 

(A)                               Section 1.01, “Defined Terms” of the Original
Credit Agreement is hereby amended by deleting the text in the definitions of
“Commitment”, “Eurodollar Rate”, “Maturity Date” and clause (d) of “Defaulting
Lender” in their entirety and replacing them with the following in lieu thereof:

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. On the Second Amendment Effective Date, the aggregate commitments are
$20,000,000.

 

--------------------------------------------------------------------------------


 

“Defaulting Lender” clause (d) shall read:

 

(d)                                 has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

“Eurodollar Rate”  means:

 

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), as published on the
applicable Bloomberg screen page (or if Bloomberg no longer publishes such rate,
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time or a comparable or
successor rate, which rate is approved by the Administrative Agent) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day; provided that to
the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

provided that if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Maturity Date” means June 30, 2017; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

(B)                               Section 1.01, “Defined Terms” of the Original
Credit Agreement is hereby amended to add the following defined terms in the
proper alphabetical order as follows:

 

2

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Second Amendment Effective Date” means June 13, 2016.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(C)                               Section 2.09, “Fees” is hereby amended by
deleting the text therein contained and inserting the following in lieu thereof:

 

2.09,                     Fees.                     In addition to certain fees
described in subsections (h) and (i) of Section 2.03, the Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to 0.1125% times the actual daily
amount by which the Aggregate Commitments exceed the

 

3

--------------------------------------------------------------------------------


 

sum of (i) the Outstanding Amount of Committed Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.15. 
For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not
be counted towards or considered usage of the Aggregate Commitments for purposes
of determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The commitment fee shall be
calculated quarterly in arrears.

 

(D)                               Section 6.02, “Certificates; Other
Information”, subsection (c) of the Original Credit Agreement, the text therein
contained is hereby deleted and the word “reserved” is hereby inserted in lieu
thereof.”

 

(E)                                A new Section 5.21 is hereby added to the
Original Credit Agreement to read as follows:

 

5.21                        No EEA Financial Institution.

 

No Credit Party is an EEA Financial Institution

 

(F)                                 Section 7.11, “Liquidity Covenant” of the
Original Credit Agreement is hereby amended by deleting the text therein
contained and inserting the following in lieu thereof:

 

7.11                        Liquidity Covenant.  Permit the amount of cash and
Cash Equivalents of the Loan Parties, excluding the aggregate amount cash and
Cash Equivalents subject to a Lien permitted under Section 7.01(j) or
Section 7.01(k), to be less than an aggregate amount of $50,000,000, at any time

 

(G)                               A new Section 10.20 is hereby added to the
Original Credit Agreement to read as follows:

 

10.20                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

4

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

2.                                      Conditions Precedent.  The provisions of
this Second Amendment shall be effective as of the date on which all of the
following conditions shall be satisfied:

 

(a)                                 the Borrower shall have delivered to the
Agent a fully executed counterpart of this Second Amendment;

 

(b)                                 the Borrower shall have paid all costs and
expenses owing to the Agent and its counsel on or before the date hereof; and

 

(c)                                  the Lender shall have indicated its consent
and agreement by executing this Second Amendment.

 

3.                                      Miscellaneous.

 

(a)                                 Ratification.  The terms and provisions set
forth in this Second Amendment shall modify and supersede all inconsistent terms
and provisions set forth in the Original Credit Agreement and except as
expressly modified and superseded by this Second Amendment, the terms and
provisions of the Original Credit Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The Borrower
and the Agent agree that the Original Credit Agreement as amended hereby and the
other Loan Documents shall continue to be legal, valid, binding and enforceable
in accordance with their respective terms. For all matters arising prior to the
effective date of this Second Amendment, the Original Credit Agreement (as
unmodified by this Second Amendment) shall control.  The Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Agent and the Lender under the Credit Agreement and the other
Loan Documents are in full force and effect, are properly perfected and are
enforceable in accordance with the terms of the Credit Agreement and the other
Loan Documents.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Representations and Warranties.  The
Borrower hereby represents and warrants to the Agent and the Lender that the
representations and warranties set forth in the Loan Documents, after giving
effect to this Second Amendment, are true and correct in all material respects
on and as of the date hereof, with the same effect as though made on and as of
such date except with respect to any representations and warranties limited by
their terms to a specific date.  The Borrower further represents and warrants to
the Agent and the Lender that the execution, delivery and performance by the
Borrower of this consent letter (i) are within the Borrower’s power and
authority; (ii) have been duly authorized by all necessary corporate and
shareholder action; (iii) are not in contravention of the terms of any of the
Borrower’s Organization Documents; (iv) do not violate any Law; (v) do not
conflict with or result in any breach or contravention of, or require any
payment to be made under any Contractual Obligation to which the Borrower is a
party or affecting the Borrower or the properties of the Borrower; (vi) do not
result in the creation or imposition of any Lien upon any of the property of the
Borrower other than in favor of Agent; (vii) do not require the consent or
approval of any Governmental Authority.  All representations and warranties made
in this Second Amendment shall survive the execution and delivery of this Second
Amendment, and no investigation by the Agent shall affect the representations
and warranties or the right of the Agent to rely upon them.

 

(c)                                  Reference to Agreement.  Each of the Loan
Documents, including the Original Credit Agreement and any and all other
agreements, documents, or instruments now or hereafter executed and delivered
pursuant to the terms hereof or pursuant to the terms of the Original Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Original Credit Agreement shall mean a reference to the
Original Credit Agreement as amended hereby.

 

(d)                                 Expenses of the Agent.  As provided in the
Credit Agreement, the Borrower agrees to pay all reasonable costs and expenses
incurred by the Agent in connection with the preparation, negotiation, and
execution of this Second Amendment, including without limitation, the reasonable
costs and fees of the Agent’s legal counsel.

 

(e)                                  Severability.  Any provision of this Second
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Second
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.

 

(f)                                   Applicable Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
and the applicable laws of the United States of America.

 

(g)                                  Successors and Assigns.  This Second
Amendment is binding upon and shall inure to the benefit of the Agent, the
Lender and the Borrower, and their respective successors and assigns, except the
Borrower may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of the Agent.

 

(h)                                 Counterparts.  This Second Amendment may be
executed in one or more counterparts and on facsimile counterparts, each of
which when so executed shall be

 

6

--------------------------------------------------------------------------------


 

deemed to be an original, but all of which when taken together shall constitute
one and the same agreement.

 

(i)                                     Effect of Waiver.  No consent or waiver,
express or implied, by the Agent or Lender to or for any breach of or deviation
from any covenant, condition or duty by the Borrower shall be deemed a consent
or waiver to or of any other breach of the same or any other covenant, condition
or duty.

 

(j)                                    Headings.  The headings, captions, and
arrangements used in this Second Amendment are for convenience only and shall
not affect the interpretation of this Second Amendment.

 

(k)                                 ENTIRE AGREEMENT.  THIS SECOND AMENDMENT
EMBODIES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER THEREOF, AND SUPERSEDES ANY AND ALL PRIOR REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT. THERE ARE
NO ORAL AGREEMENTS AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF.

 

(l)                                     RELEASE.  In addition, to induce the
Agent and Lender to agree to the terms of this Second Amendment, the Borrower,
for and on behalf of, itself and its Subsidiaries and its direct and indirect
equity holders represents and warrants that as of the date of its execution of
this Second Amendment there are no claims or offsets against or rights of
recoupment with respect to or defenses or counterclaims to its obligations under
the Loan Documents and in accordance therewith it: (i) waives any and all such
claims, offsets, rights of recoupment, defenses or counterclaims, arising prior
to the date of its execution of this Second Amendment and (ii)  releases and
discharges the Agent and its officers, directors, employees, agents and
affiliates (collectively the “released parties”) from any and all liabilities,
claims, causes of action, in law or equity, which the Borrower or any of its
Subsidiaries or direct or indirect equity holders or any Guarantor may have
against any released party arising prior to the date hereof in connection with
the Loan Documents or the transactions contemplated thereby.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

 

 

BORROWER

 

 

 

SONUS NETWORKS, INC.

 

 

 

 

By:

/s/ Mark Greenquist

 

 

 

 

Name:

Mark Greenquist

 

 

 

 

Title:

Chief Financial Officer

 

 

 

Acknowledged and Accepted:

 

 

 

GUARANTORS

 

 

 

SONUS FEDERAL, INC.

 

 

 

 

By:

/s/ Mark Greenquist

 

 

 

 

Name:

Mark Greenquist

 

 

 

 

Title:

Chief Financial Officer

 

 

 

NETWORK EQUIPMENT TECHNOLOGIES, INC.

 

 

 

By:

/s/ Mark Greenquist

 

 

 

 

Name:

Mark Greenquist

 

 

 

 

Title:

Chief Financial Officer

 

 

 

SONUS INTERNATIONAL, INC.

 

 

 

By:

/s/ Mark Greenquist

 

 

 

 

Name:

Mark Greenquist

 

 

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

AGENT

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

By:

/s/ John B. Desmond

 

Name:

John B. Desmond

 

Title:

Senior Vice President

 

 

 

LENDER

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ John B. Desmond

 

Name:

John B. Desmond

 

Title:

Senior Vice President

 

 

 

 

 

 

[signature page to Sonus Second Amendment]

 

9

--------------------------------------------------------------------------------